                      Case 2:19-cv-01449-JCM-NJK Document 50 Filed 07/10/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    CHRISTINE HASKIN,                                     Case No. 2:19-CV-1449 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     STATE OF NEVADA ex rel. BOARD OF
                      REGENTS OF THE NEVADA SYSTEM
               11     OF HIGHER EDUCATION ON BEHALF
                      OF THE UNIVERSITY OF NEVADA, LAS
               12     VEGAS,
               13                                        Defendant(s).
               14
               15            Presently before the court is Haskin v. University of Nevada Las Vegas, case number
               16     2:19-cv-01449-JCM-NJK. The parties engaged in an early neutral evaluation on May 14, 2020,
               17     where they reached a settlement. (ECF No. 47). Magistrate Judge Weksler instructed the parties
               18     to file dismissal paperwork or a status report by June 30, 2020. Id.
               19            The parties filed a status report (ECF No. 48), and Judge Weksler set a new dismissal
               20     deadline on July 24 (ECF No. 49). The parties’ settlement notwithstanding, defendant’s motion
               21     to dismiss remains pending before the court. (ECF No. 16). The court denies it as moot.
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
               24     dismiss (ECF No. 16) be, and the same hereby is, DENIED as moot.
               25            DATED July 10, 2020.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
